Per Curiam.
In this case the plaintiff in error had in the court below a verdict and judgment in his favor; the damages recovered by him were merely nominal. He prosecuted error here because of various alleged errors occurring at the trial below, and because of the court’s action in overruling a motion for a new trial directed to the weight of the evidence.
All of the alleged errors complained of except the action of the court on the complaint that the verdict was against the weight of the evidence, are rendered immaterial in this court by reason of the fact that, assuming the court below did commit error, the plaintiff in error was not prejudiced, because, notwithstanding such error, the jury found all of the substantive issue in his favor. The only question left for us to determine is whether the amount of the damages was against the weight of the evidence.
There was conflicting evidence on that question, and following the well known rule of this court on that subject, we can not disturb the action of the court and jury below, unless such action was clearly and manifestly against the weight of the evidence. We can not say that it was. The judgment must, therefore, be affirmed.